

117 HRES 250 IH: Requiring each Member, officer, and employee of the House of Representatives to complete a program of emergency preparedness training during each Congress, and for other purposes.
U.S. House of Representatives
2021-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 250IN THE HOUSE OF REPRESENTATIVESMarch 17, 2021Mr. Norman (for himself and Mr. Loudermilk) submitted the following resolution; which was referred to the Committee on House AdministrationRESOLUTIONRequiring each Member, officer, and employee of the House of Representatives to complete a program of emergency preparedness training during each Congress, and for other purposes.1.Mandatory completion of program of emergency preparedness training(a)Requiring training for all members, officers, and employees(1)RequirementNot later than 60 days after the date of the adoption of this resolution, the Committee on House Administration shall issue regulations to require each Member (including each Delegate or Resident Commissioner to the Congress), officer, and employee of the House of Representatives to complete a program of emergency preparedness training during each Congress.(2)Inclusion of interns, fellows, and detaileesFor purposes of this resolution, an individual serving in an office of the House of Representatives as an intern (including an unpaid intern), a participant in a fellowship program, or a detailee from another office of the Federal government shall be considered an employee of the House.(b)Components of training(1)In generalThe program required under this section shall include each of the following:(A)Training in the use of emergency equipment, including escape hoods.(B)Reviewing protective actions, emergency notifications, and office-level emergency preparedness.(C)Reviewing safe haven protocols, except that the program may not reveal to any individuals, other than Members, personnel of the Capitol Police, personnel of the Office of the Sergeant-at-Arms, and other personnel designated by the Sergeant-at-Arms, any safe haven locations established for Members.(2)Appropriateness of training based on location of officeThe program required under this section shall provide training for employees of an office which is appropriate for the needs of the office, taking into account whether the office is located in a House office building or in a Congressional district office.(c)Availability of remote trainingThe program required under this section shall be provided remotely and no individual shall be required to receive training under the program in person, except that an individual may, at the individual’s option, receive training under the program in person beginning with the second session of the One Hundred Seventeenth Congress or (if earlier) beginning at such time as the Chair and ranking minority member of the Committee on House Administration determine that the program may be provided safely in person.(d)Use of existing House resourcesTo the greatest extent practicable, the program required under this section shall be carried out by the Office of the Sergeant-at-Arms, in consultation with the United States Capitol Police, through the use of existing resources, including video recording and programming, of the House of Representatives.(e)Deadline for completion of trainingUnder the regulations issued by the Committee on House Administration under subsection (a), an individual shall complete the program of training required under subsection (a), and a certificate of completion of such training shall be added to the individual’s training record under the Congressional Staff Academy, not later than—(1)in the case of an individual who is serving as a Member, officer, or employee of the House as of the first day of the first session of Congress, not later than December 31 of the year in which the session begins; or(2)in the case of any other individual, not later than 60 days after the individual first becomes a Member, officer, or employee of the House during the session.